United States Court of Appeals
                     For the First Circuit


No. 05-2877


                         DIANE DENMARK,

                      Plaintiff, Appellant,

                                v.

 LIBERTY LIFE ASSURANCE COMPANY OF BOSTON, AND THE GENRAD, INC.
 LONG TERM DISABILITY PLAN, THROUGH TERADYNE, INC., AS SUCCESSOR
                            FIDUCIARY,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this court issued on March 28, 2007 is amended
as follows:

     On page 11, line     13,   "December   12,   2001"   should   be
"December 11, 2001"

     On page 24, line 5, "Denmark" should be "Liberty"

     On page 40, lines 4 and 5, "on July 11" should be "in June
2002"